                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
                                                               :
SARAH EDMONDSON, et al.,                                       :
                                                               :
                           Plaintiffs,                         :
                                                               : Case No.: 1:20-cv-00485-ERK-SMG
         v.                                                    :
                                                               :
                                                               :
KEITH RANIERE, et al.                                          :
                                                               :
                           Defendants.                         :
---------------------------------------------------------------x

                     STIPULATED ORDER STAYING PROCEEDINGS

         IT IS HEREBY STIPULATED AND AGREED by and among the undersigned counsel

in the above-captioned action that the case be stayed pending final adjudication in the trial court

in United States v. Raniere, 18-cr-00204 (NGG), in accordance with the following:

         WHEREAS this action, commenced by the filing of a complaint on January 28, 2020,

asserts claims, among others, under 18 U.S.C. § 1595(a), and

         WHEREAS, 18 U.S.C. § 1595(b)(1) provides that “[a]ny civil action filed under

subsection (a) shall be stayed during the pendency of any criminal action arising out of the same

occurrence in which the claimant is a victim,” and

         WHEREAS, Section 1595(b)(2) provides that a criminal action remains pending “until

final adjudication in the trial court,” and

         WHEREAS, the undersigned parties stipulate and agree that United States v. Raniere, et

al., No. 18-cr-00204 (NGG), implicates and triggers the mandatory stay under 1595(b)(1), and

         WHEREAS, on February 5, 2020, Plaintiffs filed a motion for a protective order and

proposed order requesting leave to proceed under pseudonyms (ECF 22) (“Proposed Protective

Order”), and


{00208622 }
         WHEREAS, Defendant Sara Bronfman-Igtet does not accept or agree with Plaintiffs’

stated grounds for the Proposed Protective Order, but she nonetheless consents to entry of the

Proposed Protective Order under the terms set forth below, and

         WHEREAS, the undersigned parties respectfully request the Court to endorse and enter

this proposed stipulated Order (“Proposed Stipulated Order”):

         1.     This action is stayed in its entirety, and all deadlines and further proceedings shall

be adjourned until the date “of final adjudication in the trial court” for all defendants in United

States v. Raniere. At such time, the stay in this action shall be lifted in accordance with

Paragraph 2 below.

         2.     No later than one business day after the date of the final adjudication in the trial

court for the last defendant in U.S. v. Raniere, Plaintiffs shall file with this Court a Notice

advising this Court and the Clerk of its occurrence. Absent further Order of this Court, upon the

filing of Plaintiffs’ Notice of the final adjudication for the last defendant in U.S. v. Raniere, the

Clerk shall enter on the docket a notice advising the parties that this Stay Order has been lifted

and resetting all deadlines.

         3.     Defendant Sara Bronfman-Igtet has agreed to accept service through an

agreement with Plaintiffs’ counsel reflected in this Stipulation. By this Stipulation and

acceptance of service of a summons and complaint in this action, however, Defendant Sara

Bronfman-Igtet does not waive any defenses as to jurisdiction, venue, or any grounds other than

defect in the summons or service of process.

         4.     As part of that agreement, Defendants are not required to file an answer or other

response to the complaint under Fed. R. Civ. P. 12 and the Court’s Individual Practices and

Rules (“Response”) until the stay has been lifted. Accordingly, the deadline to file a Response

shall be twenty one (21) days from the date on which the stay is lifted.

                                                   2
{00208622 }
         5.    Upon entry of this Proposed Protective Order and an appearance by Defendant

Sara Bronfman-Igtet as described in Paragraph 3 above (under which she does not waive any

defenses based on jurisdiction, venue, or any grounds other than defect in the summons or

service of process), Plaintiffs’ counsel will identify each and every Plaintiff to Defendant Sara

Bronfman-Igtet. After the stay is lifted, Defendant Sara Bronfman-Igtet may challenge the

Proposed Protective Order de novo under the same deadline for her Response set out in

Paragraph 4 above.

STIPULATED TO AND APPROVED BY:

Date: February 20, 2020

 /s/ J. Bruce Maffeo                              /s/ Neil L. Glazer
 J. Bruce Maffeo                                  Neil L. Glazer
 John J. Sullivan                                 William E. Hoese
 Nicole H. Sprinzen                               Steven M. Steingard
 Andrew D. Linz                                   Stephen H. Schwartz
 Cozen O’Connor                                   Craig W. Hillwig
 45 Broadway, 16th Floor                          Zahra R. Dean
 New York, NY 10006                               Aarthi Manohar
                                                  KOHN, SWIFT & GRAF, P.C.
 Counsel for Defendant Sara Bronfman-Igtet        1600 Market Street, Suite 2500
                                                  Philadelphia, PA 19103
                                                  (215) 238-1700

                                                  Aitan D. Goelman
                                                  ZUCKERMAN SPAEDER
                                                  1800 M Street NW, Suite 1000
                                                  Washington, DC 20036
                                                  (202) 778-1800

                                                  Counsel for Plaintiffs

IT IS SO ORDERED

Date: February __, 2020                                      ________________________
                                                             Hon. Eric R. Komitee
                                                             United States District Judge




                                                 3
{00208622 }
